Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-13-00336-CV

                                  Jeffrey Wade TEASDALE,
                                           Appellant

                                               v.
                                       Jeanette Nichole
                                  Jeanette Nichole MESSER,
                                           Appellee

                  From the 216th Judicial District Court, Kerr County, Texas
                                  Trial Court No. 13133A
                       Honorable N. Keith Williams, Judge Presiding

        BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
this appeal are assessed against appellant.

       SIGNED July 24, 2013.


                                                _________________________________
                                                Sandee Bryan Marion, Justice